Citation Nr: 0016397	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  95-33 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the calculated amount of $31,758.10, including the issue of 
whether the debt was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel






INTRODUCTION

The appellant had active service from November 1947 to 
November 1953 and from October 1961 to August 1962.

This matter was last before the Board of Veterans' Appeals 
(Board) in June 1997, on appeal of an April 1994 action that 
reduced the appellant's monthly compensation benefits, from 
$614.00 to $83.00, effective in August 1992 as a result of 
his incarceration.  At that time, the Board found that the 
debt had properly been created, and referred to the VA 
Regional Office (RO) the issue of its waiver of recovery of a 
resulting overpayment.  The appellant sought review of this 
decision before the United States Court of Appeals for 
Veterans Claims (Court).

Upon its review in December 1999, the Court vacated the 
Board's June 1997 decision, and remanded this matter to the 
Board for readjudication.  In particular, the Court found 
that as a matter of law, the appellant then had pending 
before the Board for its review the issue of waiver of 
recovery of the debt, and the Board had erred in referring 
that issue to the RO in June 1997.  The Board has therefore 
re-framed the issue in order to comply with the Court's 
directive.  The Court's other findings will be discussed 
below.


REMAND

Factual Background

The history of this case is set forth in both the Board's 
decision of June 1997 and the Court's decision of December 
1999 and will not be repeated in detail here, except where 
directly pertinent to the remand directives as are specified 
below.    

The record reflects that effective in October 1974, the 
appellant had been granted a total disability rating based 
upon individual unemployability.  In June 1992, the appellant 
was convicted in state criminal proceedings and he was 
sentenced to life imprisonment.  The appellant informed the 
RO of his conviction in March 1993.  Upon the RO's 
confirmation that the appellant had been convicted, the 
appellant was advised by letter of the RO's proposal to 
reduce his compensation benefits for the preceding 12 months, 
from $614.00 to $83.00.  

By letter dated April 16, 1994, the appellant was advised 
that he was indebted to VA in the amount of $31,758.10.  In 
its letter, the RO advised the appellant that he should have 
already received notice of a reduction in his compensation 
benefits; the reason for the reduction; and that he had 
therefore been paid more than he was entitled to receive.  
The appellant was also then advised of his rights to appeal 
the determination, including his right to request a waiver of 
the debt.  

The Board notes that the April 1994 letter was apparently not 
made part of the appellate record before the Court.  See 
Court's opinion, page 3.  The record reflects that the only 
copy of the April 1994 letter was instead provided to the 
Board by the appellant, as an inclosure to his substantive 
appeal dated in September 1995.  Because the copy provided by 
the appellant is of poor legibility, and the form is of 
particular relevance to this matter, the RO will be directed 
to attempt to secure an original copy upon remand of this 
matter.   

Subsequent to being notified of VA's intention to reduce his 
compensation benefit payment and recoup the overpayment, the 
appellant submitted various correspondence.  In effect, these 
communications requested that he be paid the maximum amount 
allowed by law until his release from incarceration; waiver 
of recovery of overpayment; and an accounting as to how the 
debt was calculated.  In particular, by letter received by 
the RO in October 1994, the appellant stated that the 
creation of the debt was not the result of his willful 
action.  Although the appellant also represented that he 
enclosed an affidavit in support of his argument, a copy of 
the affidavit is not attached to his letter.  (The claims 
folder contains a copy of an affidavit dated September 23, 
1994, date-stamped as received at an illegible date at some 
point in 1994).  

The record indicates that the appellant's VA monthly 
compensation payments were reduced to $87.00 per month 
beginning in July 1994, with a deduction of $50.00 further 
made against this amount in order to recover the overpayment, 
resulting in a monthly payment of $37.00 per month.  

Reasons for Remand

Applicable law provides in relevant part that any veteran who 
is incarcerated in a Federal, State or local penal 
institution in excess of 60 days for conviction of a felony 
shall not be paid full VA compensation.  See 38 U.S.C.A. § 
5313; 38 C.F.R. § 3.665.  A veteran with a service-connected 
disability evaluation of 20 percent or more shall receive the 
rate of compensation payable under 38 U.S.C. 1114(a), 10 
percent.  A veteran with a service-connected disability 
evaluation of less than 20 percent shall receive one-half the 
rate of compensation payable under 38 U.S.C. 1114(a).  38 
C.F.R. § 3.665(d).  Overpayments created by payment of 
benefits to which a veteran was not entitled are subject to 
recovery if recovery is not waived.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (1999).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).

In its opinion, the Court found that on the facts of this 
case two issues had been presented: (1) the propriety of VA's 
action in creating the total amount of the overpayment and, 
assuming VA's action was proper; (2) the validity of VA's 
right to recover the debt, including the question of waiver.  
In its opinion, the Court held that the appellant's September 
1994 letter, received by the RO in October 1994, constituted 
a valid and timely request for waiver of the debt under 
38 U.S.C.A. 
§ 5314(b)(1) [an application for waiver of indebtedness must 
be made within 180 days from the date of notification of the 
indebtedness by VA to the payee].  

Because the appellant made a timely request for waiver of the 
debt, the Court also found that the provisions of 38 U.S.C.A. 
§ 5314(b)(2) had been triggered, and the RO had erred in not 
discontinuing recoupment of the indebtedness pending 
compliance with the statute.  In part, the statute provides 
that recovery of indebtedness may not proceed pending 
resolution of a request for waiver unless VA first makes the 
determination that its ability to recoup the overpayment 
would be jeopardized if the claim of waiver were resolved 
before recoupment began.  See 38 U.S.C.A. § 5314(b)(2).  The 
Court also found that VA's failure to present a statement of 
reasons or bases as to the calculation of the amount of 
indebtedness was in error.  

These matters cannot be addressed upon the current record 
without action by the RO.  Accordingly, this matter is 
REMANDED to the RO for the following actions:

1.  The RO should review the decision of 
the Court in this matter, a copy of which 
has been associated with the appellant's 
claims folder.  

2.  The RO should develop and adjudicate 
the issue of whether the creation of the 
overpayment of VA compensation benefits 
was proper.  In so doing, the RO should  
provide a comprehensive accounting to the 
appellant as to the calculation of the 
amount of his indebtedness to VA due to 
the overpayment of compensation benefits.  
The attempt to obtain a legible copy of 
the April 1994 letter informing the 
appellant of the amount of his asserted 
debt.  The RO should also ensure that any 
and all other documents relating to 
notice of the amount of debt and his 
procedural rights pertaining to this 
issue are associated with the claims 
folder.

3.  If the issue of whether the 
overpayment of VA compensation benefits 
was properly created is not resolved in 
the appellant's favor, the appellant's 
request for a waiver of the recovery of 
the overpayment of VA compensation 
benefits must be adjudicated.  

4.  If any determination is adverse to 
the appellant, a supplemental statement 
of the case should be provided to the 
appellant and his representative setting 
forth citations to pertinent laws and 
regulations, and detailed reasons and 
bases for the decision.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

